DETAILED ACTION
	In Reply filed on 02/23/2022 Claims 57- 76 are pending. An Information Disclosure Statement is submitted after Notice of Allowance. Claims 57- 76 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 57- 76 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest a method for forming a composite structure, comprising steps of: providing a fiber-reinforced polymer paste to a cavity of a dry fiber preform structure; and infusing resin into the dry fiber preform structure that has been heated and around the reinforced polymer paste that has been heated but not into the fiber-reinforced polymer paste that has been heated. 
The closest prior art references, US 2017/0029579 A1 (“Song”) and USP 10272621 (“Ponsolle”), teach infusing the resin into the dry fiber preform structure and around the heated fiber reinforced polymer paste and into the radius filler (equivalent to the polymer paste) (Song – [0085- 0086]; Ponsolle - Col. 4 lines 4- 10, Col. 8 lines 8- 25). 
not infusing resin into the fiber-reinforced polymer paste during the resin infusion step.
It is additionally noted that since the instant application in paragraph [0075] teaches infusing around the fiber reinforced polymer paste. One would understand this disclosure as supporting the claimed limitation of not infusing resin into the fiber reinforced polymer paste during the resin infusing step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744